Title: To Thomas Jefferson from Albert Gallatin, 21 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Oct. 21. 1808
                  
                  I am at last enabled by the information received from the southern Survr. Gen. (Mr Pease) to enclose for your signature a proclamation directing the sale of the public lands west of Pearl river in the Mississippi territory, that is to say of the vacant lands, within the indian purchases, which lie between the Mississippi and Pearl river. You will however perceive that instead of designating by metes & bounds the portion to be offered for sale, I have been obliged to refer to the survey which may be completed before the 1st day of January. The importance of carrying the land system into operation there, for the purpose both of quieting the people & of encouraging population, has induced me to adopt that mode, rather than to delay the sales several months longer in order to wait for the Surveyor’s returns. The accompanying letter to the Register will sufficiently explain the reasons of the except[ion] and I have thrown in it some explanations which would have lengthened the proclamation beyond its usual form. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               